DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I (claims 1-12) in the reply filed on March 29, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boynton (US 1,815,230).
Regarding independent claim 1, Boynton discloses an electron block frame pouring fixture (page 1, line 51 through page 2, line 36; and Figure 3), in which the 
a base member having a recessed portion surrounded on each side; and
a plurality of clamp members connected to the base member proximate sides of the recessed portion, wherein each clamp member is configured to be selectively actuated to press a received member to be clamped (18) (including a planar member such as an electron block frame, considered as a material/product to be worked upon per MPEP 2115) downward into the recessed portion, wherein the recessed portion is configured to prevent lateral movement of the member (block) to be clamped (18).


    PNG
    media_image1.png
    448
    624
    media_image1.png
    Greyscale


Regarding claim 3, the clamp members are configured to press the received member (block) to be clamped (18) onto a support tray to be received.
Regarding claim 4, the second section is configured to prevent lateral movement of a support tray to be received (see annotated Figure 3 above).
Regarding claims 5 and 6, the second section is at the recessed portion with an opening to receive a support tray from a bottom of the base member, wherein the bottom extends outward from one side of the first section (see annotated Figure 3).
Regarding claim 7, the clamping members are located proximate mid points of each side of the recessed portion (see annotated Figure 3).
Regarding claim 8, the clamping members are configured so as not to extend lower than a top edge of the received member (block) frame to be clamped (18).
Regarding claim 9, a plurality of feet (9) extend downward from a bottom surface of the base member to form a gap between the base member and a surface onto which the fixture is placed (see annotated Figure 3 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Boynton (US 1,815,230).
Regarding claims 10-12, Boynton fails to teach one or more alignment markings provided on a floor of the second section, wherein the alignment markings are made by milling to form grid lines on the floor of the second section.  However, it would have been obvious to one of ordinary skill in the art to provide alignment markings to form grid lines on the floor, in order to support assembling the member together with ease.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        May 7, 2021